Title: From George Washington to Major General Nathanael Greene, 26 March 1780
From: Washington, George
To: Greene, Nathanael


          
            Dr Sir,
            Hd Qrs Morris-town Mar. 26th 1780
          
          I have, by this conveyance, written to Congress on the defects of the New System for supplyg the Army.
          I shall thank you for the News and politic’s of the Town. particularly on the Subject of finance (wch I think evy one ought to support) & the prevailing sentiment respecting our Southern Affairs—The currt opinion of sensible men, on the propriety and practicability of affording further succour to Genl Lincoln from this Army—under the present circumstances of it, & other matters—is what I wish much to learn—the situation of our affairs in South Carola impresses me with many fears on acct of Charles Town & with deep concern at the effect which the loss of it may produce on the minds of People in that quarter.
          It is my earnest wish that to the Sentiments of others you would add those of your own—in full & explicit terms. I shall I believe, ask this of the other Genl Officers—Mrs Green gave us the pleasure of her company yesterday & is well. I am.
        